Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John P. Sirico, II Vice President & Assistant General Counsel Exhibit 5.1 May 21, 2007 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 6.000% Senior Notes due June 15, 2017 6.150% Senior Notes due June 15, 2022 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 6.000% Senior Notes due June 15, 2017 (the  6.000% Senior Notes ), and the 6.150% Senior Notes due June 15, 2022 (the  6.150% Senior Notes  and together with the 6.000% Senior Notes, the  Notes ), subject to the terms and conditions of a Selling Agent Agreement, dated as of
